Citation Nr: 1639499	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-50 589	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C based on substitution.

2.  Entitlement to service connection for bipolar disorder based on substitution.

3.  Entitlement to an initial disability rating greater than 60 percent for prostate cancer residuals based on substitution.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney




WITNESS AT HEARING ON APPEAL

Appellant and an observer

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Navy from April 1946 to August 1946 and from January 1952 to December 1952.  He then served in the United States Army from December 1952 to September 1971.  The Veteran died in March 2013.  The appellant is his surviving spouse and has been substituted for the Veteran as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction presently resides with the RO in Roanoke Virginia.  In July 2016, the appellant testified during a Board hearing before the undersigned.  A transcript is of record.  

In order to clarify the procedural history of this case, the Board notes that in October 2008, the Veteran filed claims for service connection for prostate cancer residuals, hepatitis C, and bipolar disorder.  The May 2009 rating decision granted service connection for prostate cancer and assigned a noncompensable (0 percent) evaluation effective October 20, 2008.  Service connection for hepatitis C and bipolar disorder were denied.  The Veteran filed a timely notice of disagreement (NOD) in June 2009 relevant to these issues.  A statement of the case (SOC) was issued in November 2009.  In December 2009, the Veteran submitted a substantive appeal.  As noted, he subsequently died in March 2013.

After accepting the appellant as a proper substitute, in May 2016 the RO certified these issues to the Board.

The issues of entitlement to service connection for hepatitis C and bipolar disorder for substitution purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died during the pendency of his appeal and his surviving spouse has been substituted into the pending appeal.

2.  The Veteran's prostate cancer was in remission.

3.  The Veteran's service-connected prostate cancer residuals were already assigned the maximum schedular rating available.

4.  The Veteran did not have renal dysfunction.

5.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.







CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent for prostate cancer residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated November 17, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the appellant in the development of the increased rating claim on appeal.  The Veteran's service treatment records and pertinent post-service VA and private medical records, have been obtained and associated with the claims file.  There are also potentially relevant documents and argument in support of the claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

A VA examination was provided in January 2010 assessing the severity of his service-connected prostate cancer residuals.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination report adequately documents the Veteran's symptoms as they relate to the rating criteria.  Neither the appellant nor the Veteran, prior to his death has alleged any prejudice caused by a deficiency in the examination.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.


Law and Analysis

Prior to his death, the Veteran was seeking a higher disability rating for his service-connected prostate cancer residuals.

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121 (a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  Pursuant to 38 U.S.C. § 5121 (a), the deceased Veteran's surviving spouse is an eligible accrued benefits beneficiary. 

The Veteran died in March 2013.  At the time of his death, he had appeals pending before the Board including an increased rating for prostate cancer residuals.  The appellant is his surviving spouse, and submitted her claim for substitution in April 2013, within one year of his death.  38 U.S.C. § 5121 (a) (West 2014).  Accordingly, the appellant is properly substituted as the claimant for purposes of processing the claim to completion.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's prostate cancer residuals were rated as 60 percent disabling under DC 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b (2015).  

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which provides that the particular condition be rated as urine leakage, urinary frequency, obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, warrants a maximum 60 percent evaluation.  See 38 C.F.R. § 4.115a.  

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In considering the history of the Veteran's prostate cancer, he was diagnosed with prostate cancer by biopsy in December 2000 following elevated PSA level in September 2000.  He underwent external beam radiotherapy, which was completed in June 2001, approximately 8 years prior to his filing a claim for service connection.  Therefore, the criteria for assignment of a 100 percent rating for the first 6 months subsequent to surgery are not met.  There has not been any indication of local reoccurrence or metastasis of the Veteran's prostate cancer and his residuals have not been productive of renal dysfunction, and prior to his death, the Veteran has not claimed to have any such problems.  Rather his complaints center around erectile dysfunction and voiding dysfunction.

Clinical records show complaints of urinary frequency and urgency with no other residual conditions or complications due to prostate cancer or its treatment.  The Veteran denied other voiding problems including, nocturia, dysuria, incontinence, sense of incomplete bladder emptying, or smaller urine stream.  A history of nephrolithiasis (kidney stones) was noted, but there were no reports of flank pain, hematuria or known kidney stone passage.  There were also no records showing that the prostate cancer had reoccurred.  See Clinical records from National Naval Medical Center, Bethesda and Urology Prostate Center Walter Reed Army Medical Center dated from December 2000 to May 2007.  

When examined by VA in January 2010, the Veteran reported daytime voiding intervals of two to three hours and nighttime voiding of four times at intervals of two to three hours.  In addition to urinary frequency he also reported problems with incontinence, requiring the use of absorbent materials which must be changed as often as five times per day.  He had problems starting urination and had weak and hesitant urine flow with decreased force.  He did not require an appliance.  The Veteran also reported erectile dysfunction as a residual secondary to prostate cancer treatment and that he had two urinary tract infections in 8 years, usually while hospitalized and using catheter.  The VA examiner noted that although the Veteran's residual PSA numbers had gone upwards in recent years, the malignancy had been in full remission for 6 years with no evidence of active cancer.  

The remaining evidence of record is otherwise negative for documentation of repeated medical visits for treatment of voiding dysfunction, erectile dysfunction, urinary tract or kidney infections or a recurrence of his prostate cancer since the VA examination in 2010. 

The Veteran is in receipt of the maximum 60 percent disability rating under DC 7528 for voiding dysfunction; therefore, a rating greater than 60 percent is not available.  38 C.F.R. § 4.115a.  While disability ratings greater than 60 percent are available for prostate cancer residuals when renal dysfunction predominates, voiding dysfunction has been the predominant residual symptom in this case for the entire initial rating period.  Id.  Despite a history of kidney stones, the Veteran was not shown to have persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Additionally, he did require regular dialysis, was not precluded from more than sedentary activity, and did not have any other symptom required for an 80 or 100 percent rating for renal dysfunction.  Accordingly, the criteria for a disability rating higher than 60 percent are not met. 

Finally, other potentially relevant diagnostic codes including bladder fistula, bladder injury, or bladder calculus with symptoms interfering with function, also direct such be rated with respect to voiding dysfunction and/or urinary tract infection, as addressed above.  38 C.F.R. § 4.115b, DCs 7515, 7516, 7517.  

The Board has also considered whether the service-connected prostate cancer residuals claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's prostate cancer residuals are fully contemplated by the schedular rating criteria.  Neither the appellant nor the Veteran, prior to his death, argued, and the evidence does not suggest, that the prostate cancer residuals manifest in symptoms other than, voiding dysfunction.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's urinary frequency and incontinence requiring the wearing of absorbent materials do not deviate from the types of symptoms or from the severity of symptoms.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why such higher ratings are not warranted.  As the rating schedule is adequate to evaluate this disability, referral for extra-schedular consideration is not necessary.  See Thun, 22 Vet. App. at 115-16.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

After a review of the medical evidence and resolving all doubt in the appellant's favor, the criteria for the assignment of a disability rating greater than 60 percent are not met.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

An initial disability rating greater than 60 percent for prostate cancer residuals is denied.

REMAND

Prior to his death the Veteran was seeking service connection for hepatitis C and bipolar disorder.  The Board finds that the evidence currently of record is insufficient to decide these claims and that further evidentiary development is therefore needed before a decision can be reached on the merits.

During his lifetime, the Veteran asserted vaccination "air guns" and shared razors during service as risk factors for hepatitis C infection.  In statements, and in testimony, the appellant reported the Veteran was diagnosed with hepatitis C in the early 1990s.  She indicated that during service the Veteran had a history of recurring spiking fevers, chills, and night sweats that lasts 2-3 weeks and which occurred about once a year over a five-year period.  Although the Veteran was tested for malaria and hepatitis B and C at DeWitt Army Hospital no cause was found.  He had a similar episode while in Vietnam that resulted in hospitalization.  See Notice of Disagreement, dated June 16, 2009 and lay statement from appellant and Veteran, dated January 28, 2010.  

Service treatment records are entirely negative for any reference to symptoms associated with what is now known as hepatitis C and are also unremarkable for most common risk factors associated with hepatitis C.  There is no evidence that the Veteran underwent any blood transfusions, surgeries, tattoos, piercings, or had intravenous drug use, or contact with wounded soldiers.  However these records do show that in November 1968, the Veteran received the small pox vaccination and developed an infection at the injection site, which was treated with tetracycline.  There is no record of additional follow-up evaluation or clinical findings to suggest that this was an initial episode of hepatitis C.  A March 1970 entry shows a history of venereal warts.  

Here, hepatitis C is diagnosed and the Veteran has alleged that it was due to injection gun inoculations and shared razors during service.  VA has conceded that infection via immunizations with a jet air gun injector is biologically possible.  See VA Adjudication Procedures Manual, M21-2, Part III, Subpart iv, Chapter 4, Section I 2.d.  In addition service treatment records show a history of sexually transmitted disease, a noted risk factor for hepatitis C.  Accordingly, an opinion is needed.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim for bipolar disorder, service treatment records show in March 1969, the Veteran was hospitalized for acute pharyngitis.  It was noted that he fainted on the day of admission following a venipuncture.  A psychiatric consultation was obtained and the Veteran was found to be entirely free of psychiatry problems, fit for duty, and functioning capably and normally in all parameters.  The clinical assessment was orthostatic hypotension.  Another entry shows that in February 1971, the Veteran was seen at the psychiatric outpatient clinic for evaluation as recommended by a court judge.  There was no evidence of psychiatric disease found.  At his retirement physical in April 1971, the Veteran denied depression, excessive worry, or nervous trouble of any sort and clinical evaluation of his psychiatric system was normal.  

At her Board hearing in July 2016, the appellant testified that the Veteran exhibited bipolar symptoms of depression and mood swings while he was still on active duty, as indicated by the two in-service psychiatric evaluations.  She also submitted literature/articles relating to the comorbidity of bipolar disorder and Parkinson's disease, which the Veteran was service-connected for prior to his death.

In this case, the Veteran's in-service history, raises significant medical questions regarding the onset of his bipolar disorder.  There is also no post-service medical evidence or opinion that sufficiently addresses the question of whether he had additional disability resulting from aggravation of his bipolar disorder by his service-connected Parkinson's disease.  Again a medical opinion would be helpful in this case.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to any treatment of the Veteran for hepatitis C and psychiatric symptoms that are not already in the claims file.  

2.  After obtaining any identified and outstanding records, forward the claims file to an appropriate provider for an opinion to determine the nature and etiology of the hepatitis C.  The entire claims file should be made available to and be reviewed by the examiner.  

After reviewing the file, the examiner must state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran contracted hepatitis C in service based upon any potential exposure to risk factors shown in the record.  If hepatitis C cannot be regarded as having had its onset during active service, the examiner should explain the reasons and bases for this opinion.  

In providing this opinion, the examiner must: 1) discuss all documented and reported risk factors (air gun inoculations, shared razors, STDs); 2) rank these risk factors relative to the probability that any hepatitis C infection is etiologically related to each risk factor; 3) discuss the Veteran's assertion that he contracted hepatitis C during service due to a contaminated air gun used for inoculations; and 4) address the VA guidance noting that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  

3.  After obtaining any identified and outstanding records, forward the claims file to an appropriate provider for an opinion to determine the nature and etiology of the bipolar disorder.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. 

After reviewing the file, the examiner must state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bipolar disorder is traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is/are in any other way causally related to military service.  

If bipolar disorder cannot be regarded as having had its onset during active service, the examiner should explain why and then should offer an opinion as to whether, in light of additional review the record, it is at least as likely as not, i.e., a 50 percent probability or greater, that the bipolar disorder was aggravated (permanently worsened) by his already service-connected Parkinson's disease.  If no aggravation is found, the examiner should specifically indicate so and again explain why that is.

In providing this opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records and specifically address 1) whether the Veteran's in-service evaluations in 1969 and 1971 represent the earliest manifestation of the later diagnosed bipolar disorder and 2) the appellant's testimony at the Board hearing that the Veteran's psychiatric symptoms began during service and existed since that time.  

4.  Then, readjudicate the claims on appeal.  If the decision is adverse to the appellant, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


